UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1390


ROBERT VAN BUREN, for himself and on behalf of all others similarly situated,

                    Plaintiff - Appellant,

             v.

WALMART, INC., trading as Sam’s Club,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:19-cv-00911-DKC)


Submitted: May 28, 2021                                           Decided: August 10, 2021


Before DIAZ, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott C. Borison, BORISON FIRM, LLC, San Mateo, California; Robert Persante,
PERSANTEZUROWESTE, P.A., Clearwater, Florida; Peter A. Holland, Emanwel J.
Turnbull, THE HOLLAND LAW FIRM, P.C., Annapolis, Maryland, for Appellant.
Dominic E. Draye, GREENBERG TRAURIG, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Van Buren, who brought the underlying action against Walmart, Inc., trading

as Sam’s Club (“Walmart”), alleging claims under the Maryland Consumer Protection Act,

Md. Code Ann., Com. Law §§ 13-101 to 13-501, and state law claims for negligent

misrepresentation and fraud, appeals the district court’s order granting Walmart’s motion

to dismiss. We have reviewed the record and conclude that Van Buren failed to adequately

allege his claims. See Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (“[W]here the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not shown—that the pleader is entitled to relief.”

(brackets and internal quotation marks omitted); see also Francis v. Giacomelli, 588 F.3d

186, 193 (4th Cir. 2009) (“[N]aked assertions of wrongdoing necessitate some factual

enhancement within the complaint to cross the line between possibility and plausibility of

entitlement to relief.” (internal quotation marks omitted)).

       We therefore affirm the district court’s order. See Van Buren v. Walmart, Inc., No.

1:19-cv-00911-DKC (D. Md. Mar. 5, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                              2